Citation Nr: 0313327	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1942 to November 1945; he was a 
prisoner of war (POW) of the German Government from June 6, 
1944 to May 13, 1945.  He died in December 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1999, by the Pittsburgh, Pennsylvania Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal to that decision.  

In March 2001, the Board remanded the case to the RO for 
further development.  Pursuant to the remand requests, 
additional medical records were obtained and a medical 
opinion was procured.  A supplemental statement of the case 
was issued in January 2003.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in December 1998, at the age of 76; the 
immediate cause of death was reported as sepsis due to, or as 
a consequence of, incarcerated and gangrenous hernia.  Listed 
as other significant conditions contributing to death, but 
not resulting in the underlying cause of death, were atrial 
fibrillation and chronic obstructive lung disease.  No 
autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for bronchial asthma, rated as 30 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 30 
percent disabling; frostbite, right thumb, rated as 10 
percent disabling; duodenal ulcer with spastic colitis and 
duodenitis, rated as 10 percent disabling; and varicocele, 
left, status post, rated as noncompensably disabling.  
Entitlement to a total rating for compensation purposes due 
to individual unemployability had also been in effect from 
May 2, 1995.  

4.  Sepsis and incarcerated and gangrenous hernia were not 
manifested during service or for many years thereafter, and 
are not shown to be causally or etiologically related to the 
veteran's service, including the veteran's POW experiences.  

5.  There is no competent medical evidence which establishes 
a nexus between veteran's sepsis and incarcerated and 
gangrenous hernia and his service-connected disabilities.  

6.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability or 
disabilities contributed substantially or materially to cause 
death.  


CONCLUSIONS OF LAW

1.  Sepsis due to (or as a consequence of) incarcerated and 
gangrenous hernia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a claimant and his or her 
representative and specified duties to assist in the 
development of their claim(s).  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  

Specifically, the January 1999 rating action, the December 
1999 statement of the case, and the March 2001 Board remand 
provided to the appellant, satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify the 
appellant of the evidence necessary to substantiate her 
claim.  

In addition, the appellant has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision.  The Board's March 2001 remand served to inform her 
of the law and what was required to allow her claim.  In June 
2002, a letter was forwarded to her explaining the VCAA and 
its applicability to her claim.  She was advised of what 
evidence was necessary to support the claim and what 
assistance was available to her.  The appellant was provided 
a supplemental statement of the case in January 2003, 
reflecting the development of the claim which occurred 
subsequent to the March 2001 remand by the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  

At the request of the Board, the veteran's claims folder was 
reviewed by a medical specialist who was requested to review 
the medical records and render an opinion with reasons as to 
whether a relationship may exist between the veteran's 
service and the cause of his death.  The September 2002 
report of the reviewing physician is of record and has been 
reviewed by the Board.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  Accordingly, 
the Board will proceed to a decision on the merits.  


II.  Factual background.  

The record reflects that the veteran died in December 1998, 
at the age of 76.  A certificate of death, dated in December 
1998, shows that the veteran's death was attributed to sepsis 
due to, or as a consequence of, incarcerated and gangrenous 
hernia.  Listed as other significant conditions contributing 
to death, but not resulting in the underlying cause of death, 
were atrial fibrillation and chronic obstructive lung 
disease; no autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for bronchial asthma, rated as 30 percent disabling; 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; frostbite, right thumb, rated as 10 percent 
disabling; duodenal ulcer with spastic colitis and 
duodenitis, rated as 10 percent disabling; and varicocele, 
left, status post, rated as noncompensably disabling.  
Entitlement to a total rating for compensation purposes due 
to individual unemployability had also been in effect from 
May 2, 1995.  

The veteran's service medical records are entirely negative 
with respect to any findings or diagnoses of sepsis or 
incarcerated and gangrenous hernia.  Post service medical 
records dated in the late 1940's and 1950's, including VA as 
well as private treatment reports, reflect treatment 
predominantly for bronchial asthma and a left varicocele.  A 
VA hospital report dated in January 1959 indicates that the 
veteran developed an umbilical abscess; he was hospitalized 
and treated for an infected urachial sinus.  A private 
treatment report dated in October 1971 reflects diagnoses of 
peptic ulcer, large fixed hiatal hernia, and arterial 
hypertension.  On the occasion of a VA examination in October 
1972, the veteran reported a history of stomach problems 
since 1969; he complained of bilateral upper abdominal pain, 
hearth, gas and indigestion.  An x-ray study revealed a large 
hiatal hernia and a duodenal ulcer.  In March 1979, the 
veteran was admitted to a hospital with a history of anemia 
and gastrointestinal bleeding.  The final diagnoses included 
iron deficiency of undetermined etiology; hiatal hernia; and 
atrial fibrillation.  

Medical evidence of record in the 1980's and 1990's, 
including VA as well as private treatment reports, reflect 
continued evaluation and treatment for several disabilities, 
including bronchial asthma, peptic ulcer disease, and heart 
disease.  Report of a VA examination, dated in June 1987, 
reflect findings of minimal osteoarthritis, arteriosclerotic 
heart disease with atrial fibrillation, and chronic asthmatic 
bronchitis.  In August 1989, the veteran was diagnosed with 
PTSD, chronic; history of asthma; history of ulcer disease; 
history of varicose veins; history of injury to the right 
foot; and history of heart dysrhythmia.  The veteran was 
admitted to a hospital in August 1991 with a history of black 
stools for several days and slight dizziness.  It was noted 
that the veteran had a history of hiatal hernia, diagnosed in 
1968.  He underwent an upper endoscopy and upper 
gastrointestinal series (UGI).  He was treated with 
medication and sent home when he became stable.  During a 
clinical visit in December 1991, it was noted that the 
veteran had paraesophageal hiatal hernia with organoaxia 
volvulus by EGD performed in August 1991; however, he was 
feeling well without any dysphagia, gastroesophageal reflux 
or other complaints.  During a VA examination in September 
1993, it was noted that the veteran had longstanding 
complaints of mild upper abdominal discomfort since his 
period as a POW; he also complained of flatulence and 
constipation until approximately three years ago when the 
symptoms got worse.  Following an evaluation, the examiner 
reported findings of hiatal hernia, sizeable and probably 
causing symptoms because of gastric tissue including hernia.  

Following a VA examination in August 1995, the examiner 
reported the following assessment: bronchial asthma, under 
treatment, symptomatic; history of duodenal ulcer, presently 
under treatment, asymptomatic; history of left varicocele, 
surgically corrected without sequellae at this time; coronary 
artery disease under treatment, asymptomatic; atrial 
fibrillation, under treatment; history of removal of benign 
lesion from urinary bladder, remote, asymptomatic.  X-ray 
study in June 1997 revealed a large esophageal hiatal hernia.  

The terminal hospital report shows that the veteran was 
admitted on December 1, 1998, with complaints of shortness of 
breath; he was found to be tachycardiac and his white blood 
count was 20,000.  Chest x-ray was clear; his arterial blood 
gasses were poor.  He had a history of emphysema.  He was 
admitted to the hospital with a diagnosis of acute 
exacerbation of chronic obstructive lung disease and 
hypokalemia.  It was noted that the veteran was admitted to 
PCU where a nasogastric (NG) tube was inserted because 
abdominal series revealed findings suggestive of a bowel 
obstruction.  He was referred for surgical consultation.  On 
examination, the veteran was found to be unresponsive, 
comatose and intubated.  He was having occasional convulsions 
or seizures.  The facial skin was slightly cyanotic.  The 
extremities were cold.  Pupils were pinpoint.  No gag reflex.  
The veteran was unresponsive to painful stimuli.  The lungs 
had some crackles and rhonchi.  The abdomen was soft but 
there was a large mass at the left lower side, probably an 
incarcerated hernia although this seems to be higher; this 
was about a foot-by-foot and half size.  The bowel sounds, 
however, were hypoactive.  The diagnoses status post 
cardiopulmonary arrest with a neurologic deficit; acute 
abdomen probably secondary to a strangulated abdominal 
hernia; respiratory failure secondary to #1; oliguria right 
now; possible sepsis and possible gangrene of the bowel.  

In a discharge summary, dated December 1, 1998, the treating 
physician reported that the veteran had a history of chronic 
lung disease and was seen at the emergency room on the above 
date with a perforated colon secondary to a strangulated 
hernia.  He was admitted, had a surgical consult; however, he 
died.  There was no autopsy.  

Received in April 1999 was an excerpt from Gray's Anatomy 
regarding the character and development of an oblique 
inguinal hernia.  In his April 1999 NOD, the service 
representative noted that the veteran was service-connected 
for a left varicocele, which is a scrotal hernia.  

Of record is a medical opinion from a VA pulmonary 
specialist, dated in September 2002.  Following a review of 
the claims folder, the specialist reported that there was no 
documentation of wheezing or asthma exacerbation assessed in 
the emergency room.  The specialist concluded that it was 
likely that the cause of death was a catastrophic abdominal 
event, and it was not likely that it was connected to the 
veteran's past history of asthma.  


III.  Legal analysis.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2002).  For a 
service-connected disability to be the principal cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2002).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the appellant to prevail.  
Id. at 56.  

As noted above, the veteran died in December 1998, and the 
immediate cause of death was reported to be sepsis due to 
incarcerated and gangrenous hernia.  Therefore, a primary 
question that must be answered is whether the cause of death, 
gangrenous hernia, should be service connected.  

The veteran's medical records do not reflect the presence of 
sepsis or an incarcerated or gangrenous hernia.  The evidence 
of record indicates that hiatal hernia was first diagnosed in 
1968, more than more than two decades after the veteran's 
discharge from active duty.  Sepsis was clinically diagnosed 
immediately prior to the veteran's death in December 1998.  
In addition to the absence of the presence of sepsis and a 
gangrenous hernia during service, the medical record is 
devoid of competent, clinical evidence demonstrating that a 
gangrenous hernia is otherwise related in any manner to the 
veteran's active service.  See 38 C.F.R. § 3.303(d) (2002).  
As such, the Board finds that an incarcerated and gangrenous 
hernia is not service-connected.  See 38 C.F.R. §§ 3.102 
3.303 (2002).  

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2002).  In the instant 
case, the veteran had established service connection for 
bronchial asthma, PTSD, duodenal ulcer with spastic colitis 
and duodenitis, left varicocele, and frostbite of the right 
thumb, for a combined disability of 60 percent.  The question 
that must be resolved, therefore, is did any of those 
disabilities resulted in or contributed to his death.  The 
Board must answer in the negative.  The evidence of record is 
completely void of any medical evidence which indicates, 
suggests, or even hints that any of the veteran's service-
connected disabilities were related to the cause of his 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.  
Specifically, in a medical opinion in September 2002, a VA 
pulmonary specialist concluded that there was no relationship 
between the sepsis and gangrenous hernia and the service-
connected bronchial asthma.  

The Board has considered the appellant's contentions and the 
representative's written argument regarding a relationship 
between the veteran's service-connected disabilities and the 
veteran's cause of death.  The Board has considered the 
appellant's sincere belief that the veteran's bronchial 
asthma and duodenal ulcer contributed substantially or 
materially to cause the veteran's death.  However, while the 
appellant is competent to report and describe to a medical 
professional any symptoms she observed the veteran suffer, it 
is the province of health care professionals to enter 
conclusions which require medical opinions, including an 
opinion as to the relationship between disabilities, between 
a disability and service, and between a disability and death.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In brief, the evidence does not demonstrate the presence of 
sepsis or a gangrenous hernia during the veteran's military 
service or that these disabilities are related back to 
service.  Nor does the evidence demonstrate that any of the 
veteran's service-connected disorders, to include his 
service-connected bronchial asthma or duodenal ulcer, were 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).  The 
Board has considered the doctrine of reasonable doubt in the 
appellant's favor, but, as the preponderance of the evidence 
is against her claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  


ORDER

Entitlement to service-connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

